Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 16, 20, and 28 amended; No claims added; claims 3-4 and 22-23 canceled. Claims 1-2, 5-21, and 24-30 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 28 to obviate the previous objection. The previous objection to claim 28 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 6 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 20 objected to because of the following informalities:  
or a subsequent TTI.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 8-11, 13-16, 18-20, 24, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (Ko hereafter) (US 20150078279 A1) in view of Nam et al. (Nam hereafter) (US 20170208568 A1) and in further view of LI et al. (LI hereafter) (US 20190173547 A1).

Regarding claim 1, Ko teaches, A method of wireless communication at a first user equipment (UE) (Ko; FIG. 6 is a conceptual diagram illustrating allocation of Tx and Rx resources for D2D communication, Par. 0196) comprising: 
receiving a first data transmission directly from a second UE in a first transmission time interval (TTI) (Ko; FIG. 42 … constitution diagrams of subframes illustrating examples of types of D2D-PUSCH resource allocation for D2D communication, Par. 0675); 
in the first TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH, Par. 0679); 
transmitting a sounding reference signal (SRS) to the second UE (Ko; The SRS can also be used for estimating CSI on a D2D link, Par. 0117; This method can be used for single-antenna port Tx. However, it may be necessary to check whether there is a problem of disagreement between the number of transmitting antennas and the number of receiving antennas, and according to implementation, an SRS may not be transmitted to all the receiving antennas, Par. 0220 [Note that this method describes D2D Link Adaptation Control by Transmitting UE Receiving Simple Report of Receiving UE]); and 
receiving a second data transmission from the second UE in the second TTI or a subsequent TTI (Ko; FIG. 7 is a conceptual diagram of a D2D link in which UE A transmits data to UE B, Par. 0207; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205), the second data transmission having one or more transmission parameters adapted based on the SRS transmitted to the second UE (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117).  
Although Ko teaches SRS, but Ko fails to explicitly teach,
SRS in the first TTI or a second TTI consecutively following the first TTI.
Nam teaches,
SRS in the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … SRS transmission, Par. 0132; the CSI-RS can also be used as DMRS for demodulation of DL data, Par. 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include the use of radio resources as taught by LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 16, Ko teaches, A first user equipment (UE) for wireless communication (Ko; FIG. 6 is a conceptual diagram illustrating allocation of Tx and Rx resources for D2D communication, Par. 0196) comprising: 
a memory (Ko; UE B, Par. 0207); and 
(Ko; UE B, Par. 0207) and configured to: 
receive a first data transmission directly from a second UE in a first transmission time interval (TTI) (Ko; FIG. 42 … constitution diagrams of subframes illustrating examples of types of D2D-PUSCH resource allocation for D2D communication, Par. 0675); 
receive a first reference signal directly from the second UE in the first TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH, Par. 0679); 
transmit a SRS to the second UE (Ko; The SRS can also be used for estimating CSI on a D2D link, Par. 0117; This method can be used for single-antenna port Tx. However, it may be necessary to check whether there is a problem of disagreement between the number of transmitting antennas and the number of receiving antennas, and according to implementation, an SRS may not be transmitted to all the receiving antennas, Par. 0220 [Note that this method describes D2D Link Adaptation Control by Transmitting UE Receiving Simple Report of Receiving UE]); and 
receive a second data transmission from the second UE in the second TTI or a subsequent TTI (Ko; FIG. 7 is a conceptual diagram of a D2D link in which UE A transmits data to UE B, Par. 0207; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205), the second data transmission having one or more transmission parameters adapted based on the SRS transmitted to the second UE (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117).  
Although Ko teaches SRS, but Ko fails to explicitly teach,
SRS in the first TTI or a second TTI consecutively following the first TTI.
However, in the same field of endeavor, Nam teaches,
SRS in the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … SRS transmission, Par. 0132; the CSI-RS can also be used as DMRS for demodulation of DL data, Par. 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 20, Ko teaches, A method of wireless communication at a first user equipment (UE) (Ko; FIG. 6 is a conceptual diagram illustrating allocation of Tx and Rx resources for D2D communication, Par. 0196) comprising: 
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI) (Ko; FIG. 42 … constitution diagrams of subframes illustrating examples of types of D2D-PUSCH resource allocation for D2D communication, Par. 0675); 
transmitting a first reference signal directly to the second UE in the first TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH, Par. 0679);   
receiving a SRS from the second UE (Ko; The SRS can also be used for estimating CSI on a D2D link, Par. 0117; This method can be used for single-antenna port Tx. However, it may be necessary to check whether there is a problem of disagreement between the number of transmitting antennas and the number of receiving antennas, and according to implementation, an SRS may not be transmitted to all the receiving antennas, Par. 0220 [Note that this method describes D2D Link Adaptation Control by Transmitting UE Receiving Simple Report of Receiving UE]); 
adapting one or more transmission parameters based on the SRS received from the second UE (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117); and 
transmitting a second data transmission to the second UE in the second TTI or a subsequent TTI (Ko; FIG. 7 is a conceptual diagram of a D2D link in which UE A transmits data to UE B, Par. 0207; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205), the second data transmission having the one or more transmission parameters adapted based on the SRS (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117). 
Ko fails to explicitly teach,
receiving a SRS in the first TTI or a second TTI consecutively following the first TTI;
SRS received from the second UE in the first TTI.
However, in the same field of endeavor, Nam teaches,
receiving a SRS in the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … SRS transmission, Par. 0132; the CSI-RS can also be used as DMRS for demodulation of DL data, Par. 0133);
SRS received from the second UE in the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … SRS transmission, Par. 0132; the CSI-RS can also be used as DMRS for demodulation of DL data, Par. 0133).
Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include the use of radio resources as taught by LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 28, Ko teaches, A first user equipment (UE) for wireless communication (Ko; FIG. 6 is a conceptual diagram illustrating allocation of Tx and Rx resources for D2D communication, Par. 0196) comprising: 
a memory (Ko; UE A, Par. 0207); and 
at least one processor coupled to the memory (Ko; UE A, Par. 0207) and configured to: 
transmit a first data transmission directly to a second UE in a first transmission time interval (TTI) (Ko; FIG. 7 is a conceptual diagram of a D2D link in which UE A transmits data to UE B, Par. 0207; subframes to which D2D Tx resources of each UE are allocated and subframes to which D2D Rx resources are allocated may have predetermined periods, Par. 0198); 
transmit a first reference signal directly to the second UE in the first TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH, Par. 0679);   
receive a SRS from the second UE (Ko; The SRS can also be used for estimating CSI on a D2D link, Par. 0117; This method can be used for single-antenna port Tx. However, it may be necessary to check whether there is a problem of disagreement between the number of transmitting antennas and the number of receiving antennas, and according to implementation, an SRS may not be transmitted to all the receiving antennas, Par. 0220 [Note that this method describes D2D Link Adaptation Control by Transmitting UE Receiving Simple Report of Receiving UE]); 
adapt one or more transmission parameters based on the SRS received from the second UE (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117); and 
transmit a second data transmission to the second UE in the second TTI or a subsequent TTI (Ko; FIG. 7 is a conceptual diagram of a D2D link in which UE A transmits data to UE B, Par. 0207; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205), the one or more transmission parameters adapted based on the SRS (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117). 
Ko fails to explicitly teach,
receive a SRS in the first TTI or a second TTI consecutively following the first TTI;
SRS received from the second UE in the first TTI.
However, in the same field of endeavor, Nam teaches,
receive a SRS in the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … SRS transmission, Par. 0132; the CSI-RS can also be used as DMRS for demodulation of DL data, Par. 0133);
SRS received from the second UE in the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … SRS transmission, Par. 0132; the CSI-RS can also be used as DMRS for demodulation of DL data, Par. 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include the use of radio resources as taught by LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 5, Ko-Nam-LI teaches, The method of claim 1, further comprising receiving a second reference signal from the second UE in the second TTI, wherein the second reference signal comprises precoding adapted based on the SRS (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH … the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, Par. 0218).

Regarding claim 8 and claim 18, Ko-Nam-LI teaches, The method of claim 1 and The first UE of claim 16 respectively, further comprising:   
receiving a first control signal (grant) indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator, a layer mapping (Ko; the grant information may include … The number of Tx layers, Par. 0333 - 0334 [Note that this number also indicates rank]) and a precoding type, (Ko; In a subframe in which a data channel (D2D-PUSCH) is transmitted, grant information may be transmitted together, Par. 0391; the L1/L2 control signaling transmitted to a counterpart UE with D2D data by a UE transmitting the D2D data may include grant information, Par. 0333).  

Regarding claim 9 and claim 19, Ko-Nam-LI teaches, The method of claim 8 and The first UE of claim 16 respectively, further comprising: 
receiving a second control signal indicating an adjustment to the one or more transmission parameters (Ko; the grant information may include … A modulation and coding, Par. 0333 - 0335) for the second data transmission based on the SRS (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117).  

Regarding claim 10, Ko-Nam-LI teaches, The method of claim 9, wherein the second control signal is received in the second TTI (Ko; In a subframe in which a data channel (D2D-PUSCH) is transmitted, grant information may be transmitted together, Par. 0391).  

Regarding claim 11, Ko-Nam-LI teaches, The method of claim 9, wherein the one or more transmission parameters adapted based on the SRS (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117) comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, and a coding rate (Ko; the grant information may include … A modulation and coding, Par. 0333 - 0335).  

Regarding claim 13, Ko-Nam-LI teaches, The method of claim 1,
wherein the second data transmission comprises an adjusted precoding parameter (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117), wherein the second data transmission comprises a same rank as the first data transmission in the first TTI (Ko; A part (an MCS and the number of Tx layers) of grant information may be applied at the next data Tx time point and thereafter, Par. 0395 [Note that number of Tx layer is the rank]).  
	 
Regarding claim 14, Ko-Nam-LI teaches, The method of claim 13, wherein the second TTI is transmitted without a control signal (Ko; An Rx and feedback procedure for a case in which a grant may or may not be transmitted, Par. 0472; when initial Tx resources are allocated by SPS, and initial Tx and retransmission are configured in advance to follow, Par. 0476).
  
Regarding claim 15, Ko-Nam-LI teaches, The method of claim 1, wherein a SRS channel on which the SRS is transmitted is power controlled based on at least one of a received reference signal received power (RSRP), a Received Signal Strength Indicator (RSSI) or a channel Signal-to-Noise Ratio (SNR) (Ko; An SRS-to-PUSCH power ratio/offset. This value may be determined by a D2D data-receiving or -transmitting UE, Par. 0251; The UE may measure an RSRP from an RS of a counterpart UE, and compare an RS Tx power value that has been transmitted from a base station to the UE itself in advance with a received power value, thereby calculating path loss of a D2D link, Par. 0256).  

Regarding claim 24 and claim 30, Ko-Nam-LI teaches, The method of claim 20 and The first UE of claim 28 respectively, further comprising transmitting a second reference signal to the second UE in the second TTI, wherein the second reference signal comprises precoding adapted based on the SRS (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH … the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, Par. 0218).

Regarding claim 27, Ko-Nam-LI teaches, The method of claim 20 further comprising: 
(Ko; the grant information may include … The number of Tx layers, Par. 0333 - 0334 [Note that this number also indicates rank]) and a precoding type, wherein the first control signal is received in the first TTI (Ko; In a subframe in which a data channel (D2D-PUSCH) is transmitted, grant information may be transmitted together, Par. 0391; the L1/L2 control signaling transmitted to a counterpart UE with D2D data by a UE transmitting the D2D data may include grant information, Par. 0333); and   
transmitting a second control signal indicating an adjustment to the one or more transmission parameters (Ko; the grant information may include … A modulation and coding, Par. 0333 - 0335) for the second data transmission based on the SRS (Ko; Transmitting UE A may acquire CSI on the A-to-B D2D link from an RS transmitted by receiving UE B … and determines precoding, an MCS, power control, etc., used for Tx, on the basis of the acquired CSI, Par. 0218; The SRS can also be used for estimating CSI on a D2D link, Par. 0117).


Claim 2, 17, 21, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Nam-LI in further view of LEE (LEE hereafter) (US 20200107351 A1).

Regarding claim 2 and claim 17, Ko-Nam-LI teaches, The method of claim 1 and The first UE of claim 16 respectively. 
	Ko-Nam-LI fails to explicitly teach,
wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication, vehicle-to-vehicle (V2V), or device- to-device (D2D) communication. 
 However, in the same field of endeavor, LEE teaches,
wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication (LEE; FIG. 6 illustrates UEs performing V2X … communication, Par. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of a V2X communication method as taught by LEE in order to perform communication between a vehicle and a device carried by an individual (e.g., handheld terminal carried by a pedestrian, cyclist, driver or passenger (LEE; Par. 0005).
  
Regarding claim 21, Ko-Nam-LI teaches, The method of claim 20. 
Ko-Nam-LI fails to explicitly teach,
wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication. 
 However, in the same field of endeavor, LEE teaches,
(LEE; FIG. 6 illustrates UEs performing V2X … communication, Par. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of a V2X communication method as taught by LEE in order to perform communication between a vehicle and a device carried by an individual (e.g., handheld terminal carried by a pedestrian, cyclist, driver or passenger (LEE; Par. 0005).

Regarding claim 29, Ko-Nam-LI teaches, The first UE of claim 28. 
Ko fails to explicitly teach,
wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication, vehicle-to-vehicle (V2V) communication, or device-to-device communication. 
 However, in the same field of endeavor, LEE teaches,
wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication (LEE; FIG. 6 illustrates UEs performing V2X … communication, Par. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of a V2X communication method based on a short transmission time interval as taught by LEE in order to reduce packet data latency (LEE; Par. 0006).


Claim 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Nam-LI in further view of KIM et al. (KIM hereafter) (US 20170373735 A1).

Regarding claim 7, Ko-Nam-LI teaches, The method of claim 5. 
	Ko-Nam-LI fail to explicitly teach,
	wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE.
	However, in the same field of endeavor, KIM teaches,
wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE (KIM; Each of the DMRS ports can be identified using CS (cyclic shift) or an OCC (orthogonal cover code). In D2D, values of the CS and the OCC can be transmitted to a receiving end using scheduling assignment (e.g., PSCCH), Par. 0198).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of predetermined precodings as taught by KIM in order to determine it by one of predetermined precoding patterns (KIM; Par. 0013).

Regarding claim 26, Ko-Nam-LI teaches, The method of claim 24. 
	Ko-Nam-LI fail to explicitly teach,
	wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE.
KIM teaches,
wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE (KIM; Each of the DMRS ports can be identified using CS (cyclic shift) or an OCC (orthogonal cover code). In D2D, values of the CS and the OCC can be transmitted to a receiving end using scheduling assignment (e.g., PSCCH), Par. 0198).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of predetermined precodings as taught by KIM in order to determine it by one of predetermined precoding patterns (KIM; Par. 0013).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Nam-LI in further view of SHIMEZAWA et al. (SHIMEZAWA hereafter) (US 20200146026 A1).

Regarding claim 12, Ko-Nam-LI teaches, The method of claim 1. 
	Ko-Nam-LI fail to explicitly teach,
wherein the first TTI is received without a control signal.  
However, in the same field of endeavor, SHIMEZAWA teaches, 
wherein the first TTI is received without a control signal (SHIMEZAWA; the first terminal apparatus 200 (e.g., the communication processing section 243) sends data in a grant-free manner … The second terminal apparatus 200 (e.g., the communication processing section 243) acquires data sent by the first terminal apparatus 200 (e.g., the communication processing section 243) in a grant-free manner, Par. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of grant-free transmission as taught by SHIMEZAWA in order to achieve low-latency transmission (SHIMEZAWA; Par. 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416